Citation Nr: 1504945	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to February 11, 2014.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches from February 11, 2014.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to November 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for migraine headaches, and assigned a 10 percent rating, effective March 25, 2008, the date the Veteran's claim for service connection was received.

While the Veteran's claim was on appeal, a subsequent rating decision was issued in April 2014 that increased the Veteran's disability rating for migraine headaches from 10 to 30 percent, effective February 11, 2014.  The United States Court of Appeals for Veteran's claims (Court) has held that on a claim for an initial or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to May 5, 2011, the record shows that the Veteran experienced episodes of migraine headaches at an unspecified frequency with no credible lay or medical evidence that the episodes were characteristically prostrating.

2.  From May 5, 2011, the record shows the Veteran's migraine headaches have been manifested by characteristic prostrating attacks with a frequency of at least once a month, without severe economic inadaptability.
3.  From December 19, 2012, the record shows that the Veteran's migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for migraine headaches prior to May 5, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a rating of 30 percent, but not higher, for migraine headaches from May 5, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for a rating of 50 percent for migraine headaches from December 19, 2012 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In April 2008, the RO provided adequate notice in response to the Veteran's claim for service connection for migraine headaches.  The Veteran originally appealed the initially assigned rating from the original grant of service connection.  As the Veteran now appeals the initially assigned rating and the staged rating, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicolson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains VA treatment records and private medical records, as well as lay statements from the Veteran and his wife.  Although attempts were made to obtain the Veteran's STRs, in August 2009, the RO issued a formal finding of the unavailability of the Veteran's STRs.  The Veteran has also been given a VA examination in conjunction with his claim.  The Board finds that the examination is adequate because it involved a review and summary of the Veteran's history by the examiner, consideration of the Veteran's lay statements, and a thorough clinical examination with findings applicable to the rating criteria.

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Rating for Migraine Headaches

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Board finds that staged ratings are warranted by the evidence in this case.

A particular piece of evidence may demonstrate that a veteran suffered from the symptoms of a disability or rating level earlier than the date of an examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet.App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a) (West 2014)). 
A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  

VA provides disability ratings for migraine headaches as follows: a 10 percent rating if there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court of Appeals for Veterans' Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  "Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  It has also considered the entire period of the initial rating claim from March 2008 to see if the evidence warrants the assignment of staged ratings for different periods of time.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize only the most relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The RO received the Veteran's claim for service connection for migraine headaches in March 2008.

In April 2008, private medical records were received in conjunction with the Veteran's claim.  Those records show that the Veteran was seen in January 2007 by a neurologist for, inter alia, persistent headaches.  He complained of frequent recurring headaches with associated lightheadedness, numbness, and tingling sensations.  The neurologist diagnosed the Veteran with headaches with migrainous features and complicated visual features.  In March 2007, he was seen by the same neurologist.  Again, the Veteran complained of headaches with blurred vision of the right eye.  These records were received by VA in April 2008. 

VA treatment records show that the Veteran was seen at the Detroit, Michigan VA Medical Center (VAMC) for a Gulf War Survey Examination in September 2008.  He again complained of headaches, but described them as "on and off since [his] return from [the] Gulf War."  The Veteran denied any weakness, dizziness, chest pain, or shortness of breath.

In September 2009, the Veteran was afforded a VA examination.  He reported that he experienced migraine headaches since 1990 while on active service, and that he has experienced one migraine headache every two months ever since.  The migraine headaches were described as sharp and sometimes throbbing in nature, and usually lasted one hour.  He said his headaches were accompanied by nausea, blurring of vision, and photophobia.  The Veteran reported that he was able to perform his daily routine and simple activities, as well as his duties as a police officer, only having to take three days of sick leave in the past two years due to his headaches.  He denied any major incapacitating episodes or flare-ups, and reported no prolonged periods of immobilization or hospitalization.  The examiner opined that the Veteran's migraine headaches, as well as his other diagnosed conditions, did not prevent him from doing his daily routine activities and sedentary jobs.  

In an April 2010 the Veteran's private physician reported that the Veteran experienced "persisting migraine headaches at least twice a month...."

In a May 2010 statement, the Veteran indicated that his headaches had increased to two per month since October 2009, and that the increased frequency of his migraine headaches caused him to run out of his prescribed medication sooner.  That same month, the Veteran submitted a statement from his private physician, Dr. P.C., which corroborated his claim that his headaches had increased to twice a month.  Neither piece of evidence described the Veteran's headaches as prostrating in nature.

In May 2011, the Veteran submitted additional evidence in support of his claim.  First, in a statement, he reported that he had experienced more than one migraine per month since he left service.  He stated that when he did not have his medication with him, he would suffer through sight loss, pain, light sensitivity, and fatigue.  When he suffered an attack at work, he would have to pull to the side of the road to take a pill and shut his eyes for a while.  The Veteran also submitted a migraine log wherein he recorded every instance from May 2010 to April 2011 when he suffered from a migraine, including the time of day and the duration.  The Veteran also submitted a letter from his wife.  In the letter, the Veteran's wife described the effects of the Veteran's headaches, stating that the Veteran has to take a pain-killer and lay down until the headache subsides.  She stated that the frequency of his migraines had increased in recent years and that the Veteran was forced to refill his prescription more often as a result.  She also stated that his migraine headaches had affected his ability to spend time with his family.  Finally, the Veteran submitted a letter, dated in May 2011, from his private physician who described the Veteran's migraine headaches as being prostrating in nature and occurring more than two times per month.  The private physician also indicated that the Veteran was on medication designed to prevent and abort attacks.

Subsequent VA treatment records show that the Veteran continued to describe the headaches as occurring multiple times per month.  In August 2012, the Veteran was seen at a VA outpatient clinic.  During the visit, the Veteran described his headaches as increasing in frequency to three to four times per month.  When he would get an attack, he would get blurred vision in the right eye causing him to become dizzy, and suffered from decreased peripheral vision.  To deal with an attack, the Veteran stated the he had to lie down and sleep in a dark room until the migraine headache had subsided.  He also stated that, if he gets an attack while at work, he would be unable to take medication and would have to wait until the end of the day to attempt a remedy.  As a result of the increasing attacks, the examiner increased his medication to twice daily and counselled the Veteran on how to avoid migraine triggers.

In December 2012, VA treatment records show that the Veteran reported similar problems.  In addition, the Veteran indicated that his migraines had caused him to miss more work that year than in previous years.

In a December 2012 letter, the Veteran described the effect on his life caused by his migraine headaches.  When he gets an attack, he has to stop whatever it is he is doing, take medication, and rest.  However, he indicated that the medication does not always work and that, very often, his migraine headaches lasted longer than two hours.  In addition, as a result of the increased frequency, he had to fill his prescription more frequently.  He stated that he has taken multiple sick days as a result of the symptoms associated with his migraine headaches because, as he put it, "fighting through the sight loss, dizziness and the severe pain while working isn't safe for me or the public . . . ."

In January 2013, the Veteran was seen at the Detroit VAMC.  The Veteran reported that his headaches had not decreased in frequency, severity, or duration.  His migraine headaches started with an aura involving "snowflake"-like flashes, and the pain in the his right eye would eventually become bilateral eye pain. The migraine headaches were accompanied by dizziness, ringing in the ears, and peripheral vision difficulties. In June, July, and October of 2013, VA medical records show that the Veteran reported similar symptoms associated with his migraine headaches, and indicated that, in order to get relief from his migraines, he needed rest and sleep.

In June 2013, the Veteran submitted a letter from his treating physician's assistant at a VA outpatient clinic in Yale, Michigan.  In the letter, the physician's assistant stated that the Veteran had been receiving care for his headaches from the clinic since June 2012.  The physician's assistant described his migraine headaches as frequent with prostrating attacks occurring four to five times per month over the last year on average.

In February 2014, the Veteran submitted an updated migraine log, showing that his headaches had increased in frequency over the last couple of years.  In addition, the Veteran submitted a letter from his treating physician at the Detroit VAMC that described his migraine headaches as "severe and resulting in several hours of incapacitation (characteristic prostrating attacks)."

In April 2014, the RO granted an increased rating for migraine headaches of 30 percent, effective February 11, 2014, the date of the letter from the Veteran's treating physician from the Detroit VAMC was signed.

At the outset, the Board finds that the Veteran and his wife are both competent and credible in their reports of the frequency, severity, and limitation of activity imposed by the Veteran's service-connected migraine headaches because their statements are consistent, support an increasing trend of severity, and were accepted by the Veteran's treating medical professionals as competent to render an appropriate medical decision on treatment.  In fact, the Board notes that all the evidence regarding the frequency, severity, and limitations imposed by the Veteran's headache disability is lay evidence from the Veteran and his wife as reported to clinicians and examiners who simply transcribed it into the medical record.

The Board finds that an initial rating in excess of 10 percent prior to May 5, 2011 is not warranted.  Although the Veteran's migraine headaches began in service, and although the Veteran credibly reported a continuity of recurrent migraine headache episodes, the record shows that, while the Veteran's migraine headaches increased in frequency prior to May 5, 2011, there is no evidence in the record to shows that migraine headaches resulted in prostrating attacks.  Although treatment records from January 2007 to May 2010 indicate that the Veteran experienced lightheadedness, blurred vision, sensitivity to light, the Veteran denied any prostrating characteristics.  For example, in his September 2008 Gulf War Survey Examination, the Veteran denied any weakness, dizziness, chest pain, or shortness of breath as a result of his headaches, and described their frequency as being on and off since service. 

Furthermore, during his September 2009 examination, the Veteran described his migraine headaches as occurring no more than once every two months.  Also during the examination, the Veteran indicated that he was able to perform his normal daily activities, including his job duties, with only a few instances over the last two years when he missed work.  The Veteran also denied any major incapacitating episodes, flare-ups, periods of immobilization, or hospitalization.  In his May 2010 statement, the Veteran indicated that his migraine headaches increased in frequency in October 2009, a month after the examination.

Therefore, as the record prior to May 5, 2011 does not establish the occurrence of prostrating attacks on the average of once per month, an initial rating in excess of 10 percent is not warranted during this period of time.

However, the Board finds that a rating of 30 percent, but not higher, is warranted effective from May 5, 2011 to December 19, 2012 because the credible lay evidence in the statements from the Veteran and his wife, and the private medical evidence submitted on that day and afterward show that the Veteran experienced at least two migraine headaches per month with prostrating characteristics.  An effective date of May 5, 2011 is warranted because the credible lay evidence and medical evidence received by the RO on that date substantiated the increased frequency of the migraine headaches, as well as the nature of the Veteran's migraine attacks, namely that they caused prostrating characteristics.  

Furthermore, the Board finds that, based on the evidence submitted by the Veteran on December 19, 2012, the Veteran's migraine headache disability warrants a 50 percent rating from December 19, 2012.  From that date onward, the record shows that the his headaches occurred much more frequently, and the symptoms associated with his prostrating migraine headaches resulted  in severe economic adaptability.  As noted above, the increase in frequency caused his to call in sick more often because when he would suffer an attack, he was left nearly incapacitated and unable to perform basic daily activities for hours, let alone perform his duties as a police officer.  For example, VA treatment records from June 2013 show that the Veteran suffered from four to five migraine headaches per month.  This equates to about one prostrating attack per week, or about forty eight to sixty days of the year, when the Veteran may have to either call in sick to work or rest on the side of the road for an extended period of time while the sight loss, dizziness, and severe pain subsided.  

Therefore, because the credible lay and medical evidence shows that the Veteran's migraine headache disability underwent an increase in severity from December 19, 2012 onward, namely an increased frequency as well as being productive of severe economic inadaptability, the Board finds that a 50 percent disability rating is warranted from December 19, 2012, the date the pertinent evidence was received.

In the December 2014 brief, the Veteran's representative contended that a 30 percent disability rating was warranted for the entire appeal period from the date of the original claim for service connection in May 2008 because the evidence of record, including the Veteran and his wife's lay statement and medical records, demonstrated that the Veteran's headaches occurred more than once a month and where characteristically prostrating.
The Board has considered whether the higher rating of 30 percent since the date of claim is warranted.  However, the representative did not indicate where in the record it shows that the Veteran's migraine headaches occurred at a higher frequency with prostrating characteristics.  For example, at his September 2009 VA examination, the Veteran reported that he did not experience any incapacitating episodes as a result of his migraine headaches.  In his May 2010 letter, the Veteran indicated that it was not until October 2009 when his migraine headaches increased in frequency.  In addition, while the migraine logs submitted by the Veteran show a frequency of more than once a month beginning in May 2010, nothing in the record indicated that the Veteran's headaches were accompanied by prostrating characteristics, until May 2011.

Regarding consideration of extra-schedular ratings, in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the rating criteria fully contemplate the frequency and severity of the Veteran's migraine headache disability.  The criteria and the assigned ratings take into account the nature and frequency of his prostrating attacks.  The Veteran's pain and visual disturbances associated with migraine headaches are considered by the recognition that the attacks are prostrating.  The credible evidence does not show that the Veteran's headache disorder presents an unusual or exceptional disability picture because having to call in sick to work is also recognized in the consideration of the attacks as prostrating.  

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Veteran has claimed, and the medical records show, that the Veteran's migraine headaches have interfered with his job.  However, there is no specific evidence or allegation that this disability, alone, renders the Veteran unable to secure or follow a substantially gainful occupation.  In fact, the record shows that the Veteran is presently employed full time as a police officer.  As there is no suggestion of unemployability due solely to the service-connected disabilities on appeal, further consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

With the exception of the award of an earlier effective date of May 5, 2011 for the staged increased rating of 30 percent, the preponderance of the evidence is against increased initial and other staged ratings, and the "benefit of the doubt" rule is not for further application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for migraine headaches prior to May 5, 2011 is denied.

A rating of 30 percent, but not higher, for migraine headaches from May 5, 2011, to December 18, 2012 is granted.

A rating of 50 percent for migraine headaches from December 19, 2012 is granted.






____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


